DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a non-final Office Action in response to the present US application number 17/723093.  This application is a continuation of U.S. Application 15/185106, filed on June 17,2016, which claims the benefit of and priority of U.S. Application 13/508081, filed on November 9, which claims benefit of and priority to P.C.T. National Phase of Application PCT/RU2009/000605, filed on November 9, 2009.  
Claims 1-37 are presented for examination, with claims 1, 18, 19, 20, 35, 36 and 37 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.  

Specification Objections
The disclosure is objected to because of the following informalities: The Specification needs to be amended to specify the status of the cross reference: patent application Ser. No. 15/185106, now U.S. Patent No. 11,308,072. Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,308,072; since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patents.
The subject matter claimed in the instant application, claims 1-37, are fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
 


INSTANT APPLICATION: 17/723,093
PATENT: 11,308,072
1. A computer implemented method for declarative and unified data transition, the method comprising:

determining a unified configuration for a knowledge domain, the unified configuration comprising one or more predicates for one or more relationships between one or more system objects, the unified configuration being a single configuration file; 
generating one or more transformation rules based on the one or more predicates of the unified configuration; 
transforming input data based on the one or more transformation rules, the input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; 

generating one or more reconciliation rules based on the one or more predicates of the unified configuration, the one or more reconciliation rules associated with a destination database defined by the unified configuration; and 
reconciling the transformed data with the destination database based on the one or more reconciliation rules.


2. The method of claim 1, further comprising: 
transforming second input data based on the one or more transformation rules, the second input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; and 
reconciling the second transformed data with the destination database based on the one or more reconciliation rules.

3. The method of claim 1, further comprising: 
generating one or more validation rules based on the one or more predicates of the unified configuration; and
validating the input data based on the one or more validation rules.





























4. The method of claim 3, further comprising automatically modifying the input data based on the validation of the input data to remove at least one validation error associated with the input data.




5. The method of claim 1, further comprising extracting the input data from one or more source databases based on one or more extraction rules.

6. The method of claim 5, further comprising generating the one or more extraction rules based on the one or more predicates of the unified configuration.

7. The method of claim 5, wherein the extracting the input data from the one or more source databases and the reconciling the transformed data with the destination database occur relative to each other in real-time or substantially in real-time.



8. The method of claim 1, further comprising:
generating one or more second reconciliation rules based on the one or more predicates of the unified configuration, the one or more second reconciliation rules associated with a second destination database defined by the unified configuration; and
reconciling the transformed data with the second destination database based on the one or more second reconciliation rules.


9. The method of claim 1, wherein the transforming the input data further comprises joining at least one part of the input data with at least one other part of the input data based on the one or more transformation rules.

10. The method of claim 1, wherein the transforming the input data further comprises merging at least one part of the input data with at least one other part of the input data based on the one or more transformation rules.

11. The method of claim 1, further comprising:
generating one or more post-transformation validation rules based on the one or more predicates of the unified configuration; and 
validating the transformed data based on the one or more post-transformation validation rules.

12. The method of claim 1, further comprising merging the reconciled data with data stored on the destination database.

13. The method of claim 1, further comprising appending the reconciled data with data stored on the destination database.

14. The method of claim 1, wherein the input data comprises one or more table sets, one or more tables, one or more table fields, or any combination thereof

15. The method of claim 1, wherein the destination database comprises an operational support system database, a healthcare system database, an information technology database, or any combination thereof.

16. The method of claim 1, further comprising: 
generating one or more second transformation rules based on the one or more predicates of the unified configuration; 
transforming second input data based on the one or more second transformation rules, the second input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; 
generating one or more combined transformation rules based on the one or more predicates of the unified configuration; and 
transforming the first and second transformed input data based on the one or more combined transformation rules, the first and second transformed input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration.

17. The method of claim 16, further comprising:
generating one or more combined reconciliation rules based on the one or more predicates of the unified configuration, the one or more combined reconciliation rules associated with one or more destination databases defined by the unified configuration; and
reconciling the first and second combined transformed input data with the one or more destination database based on the one or more combined reconciliation rules.

18. A computer implemented method for declarative and unified data transition, the method comprising:
determining a unified configuration for a knowledge domain, the unified configuration comprising one or more predicates for one or more relationships between one or more system objects, the unified configuration being a single configuration file;
generating one or more transformation rules based on the one or more predicates of the unified configuration, the one or more transformation rules enabling transformation of input data, the input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; and
generating one or more reconciliation rules based on the one or more predicates of the unified configuration, the one or more reconciliation rules associated with a destination database defined by the unified configuration and enabling reconciliation of the transformed data with the destination database.

19. A computer program product, tangibly embodied in an information carrier, the computer program product including instructions being operable to cause a data processing apparatus to:
determine a unified configuration for a knowledge domain, the unified configuration comprising one or more predicates for one or more relationships between one or more system objects, the unified configuration being a single configuration file;
generate one or more transformation rules based on the one or more predicates of the unified configuration;
transform input data based on the one or more transformation rules, the input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration;
generate one or more reconciliation rules based on the one or more predicates of the unified configuration, the one or more reconciliation rules associated with a destination database defined by the unified configuration; and
reconcile the transformed data with the destination database based on the one or more reconciliation rules.

20. A system for declarative and unified data transition, the system comprising:
a unified configuration module configured to determine a unified configuration for knowledge domain, the unified configuration comprising one or more predicates one or more relationships between one or more system objects, the unified configuration being a single configuration file;
a transformation rules engine configured to generate one or more transformation rules based on the one or more predicates of the unified configuration;
a transformation module configured to transform input data based on the one or more transformation rules, the input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration;
a reconciliation rules engine configured to generate one or more reconciliation rules based on the one or more predicates of the unified configuration, the one or more reconciliation rules associated with a destination database defined by the unified configuration; and
a reconciliation module configured to reconcile the transformed data with the destination database based on the one or more reconciliation rules.

21. The system of claim 20, further comprising:
the transformation module further configured to transform second input data based on the one or more transformation rules, the second input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; and
the reconciliation module further configured to reconcile the second transformed data with the destination database based on the one or more reconciliation rules.

22. The system of claim 20, further comprising:
a validation rules engine configured to generate one or more validation rules based on the one or more predicates of the unified configuration; and
a validation module configured to validate the input data based on the one or more validation rules.

23. The system of claim 22, wherein the validation module is further configured to automatically modify the input data based on the validation of the input data to remove at least one validation error associated with the input data.

24. The system of claim 20, further comprising a source extraction module configured to extract the input data from one or more source databases based on one or more extraction rules.

25. The system of claim 24, further comprising a source extraction rule engine configured to generate the one or more extraction rules based on the one or more predicates of the unified configuration.

26. The system of claim 20, wherein:
the reconciliation rules engine is further configured to generate one or more second reconciliation rules based on the one or more predicates of the unified configuration, the one or more second reconciliation rules associated with a second destination database defined by the unified configuration; and
the reconciliation module is further configured to reconcile the transformed data with the second destination database based on the one or more second reconciliation rules.

27. The system of claim 20, wherein the transformation module is further configured to join at least one part of the input data with at least one other part of the input data based on the one or more transformation rules.

28. The system of claim 20, wherein the transformation module is further configured to merge at least one part of the input data with at least one other part of the input data based on the one or more transformation rules.

29. The system of claim 20, wherein the transformation module is further configured to modify at least one part of the input data based on the one or more transformation rules.

30. The system of claim 20, further comprising:
a validation rules engine configured to generate one or more post-transformation validation rules based on the one or more predicates of the unified configuration; and
a validation module configured to validate the transformed data based on the one or more post-transformation validation rules.

31. The system of claim 20, wherein the reconciliation module is further configured to merge the reconciled data with data stored on the destination database.

32.  The system of claim 20, wherein the reconciliation module is further configured to append the reconciled data with data stored on the destination database.

33. The system of claim 20, wherein:
the transformation rules engine is further configured to generate one or more second transformation rules based on the one or more predicates of the unified configuration;

the transformation module is further configured to transform second input data based on the one or more second transformation rules, the second input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined the unified configuration;
the transformation rules engine is further configured to generate one or more combined transformation rules based on the one or more predicates of the unified configuration; and
the transformation module is further configured to transform the first and second transformed input data based on the one or more combined transformation rules, the first and second transformed input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration.

34. The system of claim 33, wherein:
the reconciliation rules engine is further configured to generate one or more combined reconciliation rules based on the one or more predicates of the unified configuration, the one or more combined reconciliation rules associated with one or more destination databases defined by the unified configuration; and
the reconciliation module is further configured to reconcile the first and second combined transformed input data with the one or more destination database based on the one or more combined reconciliation rules.

35. A system for declarative and unified data transition, the system comprising:
a unified configuration module configured to determine a unified configuration for a knowledge domain, the unified configuration comprising one or more predicates for one or more relationships between one or more system objects, the unified configuration being a single configuration file;
a transformation rules engine configured to generate one or more transformation rules based on the one or more predicates of the unified configuration, the one or more transformations enabling transformation of input data, the input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; and 
a reconciliation rules engine configured to generate one or more reconciliation rules based on the one or more predicates of the unified configuration, the one or more reconciliation rules associated with a destination database defined by the unified configuration and enabling reconciliation of the transformed data with the destination database.

36. A system for declarative and unified data transition, the system comprising: 
means for determining a unified configuration for a knowledge domain, the unified configuration comprising one or more predicates for one or more relationships between one or more system objects, the unified configuration being a single configuration file; 
means for generating one or more transformation rules based on the one or more predicates of the unified configuration; 
means for transforming input data based on the one or more transformation rules, the input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; 
means for generating one or more reconciliation rules based on the one or more predicates of the unified configuration, the one or more reconciliation rules associated with a destination database defined by the unified configuration; and means for reconciling the transformed data with the destination database based on the one or more reconciliation rules.

37. A system for declarative and unified data transition, the system comprising: 
means for determining a unified configuration for a knowledge domain, the unified configuration comprising one or more predicates for one or more relationships between one or more system objects, the unified configuration being a single configuration file; 
means for generating one or more transformation rules based on the one or more predicates of the unified configuration, the one or more transformations enabling transformation of input data, the input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; and
means for generating one or more reconciliation rules based on the one or more predicates of the unified configuration, the one or more reconciliation rules associated with a destination database defined by the unified configuration and enabling reconciliation of the transformed data with the destination database.

1. A computer implemented method for declarative and unified data transition, the method comprising:         
      determining a unified configuration for a knowledge domain, the unified configuration comprising one or more predicates for one or more relationships between one or more system objects, the unified configuration being a single configuration file, the one or more predicates identifying a first system object and a second system object, a multiplicity of the relationship between the first system object and the second system object and one of a plurality of predetermined directions indicating a direction of input data between the first system object and the second system object, each system object including a primary key attribute that uniquely identifies the system object, the unified configuration further including one or more validation rules, transformation rules, reconciliation rules and the one or more predicates; 
    generating the one or more validation rules based on the one or more predicates of the unified configuration;  
     validating the input data based on the one or more validation rules;
      generating the one or more transformation rules based on the one or more predicates of the unified configuration;
    transforming first input data based on the one or more transformation rules, the first input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; 
    generating the one or more   reconciliation rules based on the one or more predicates of the unified configuration, the one or more reconciliation rules associated with a destination database defined by the unified configuration; 
     reconciling the transformed data with the destination database based on the one or more reconciliation rules;
    generating one or more second transformation rules based on the one or more predicates of the unified configuration; 
    transforming second input data based on the one or more second transformation rules, the second input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; 
    generating one or more combined transformation rules based on the one or more predicates of the unified configuration; 
   transforming the first and second transformed input data based on the one or more combined transformation rules, the first and second transformed input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; 
    generating one or more combined reconciliation rules based on the one or more predicates of the unified configuration, the one or more combined reconciliation rules associated with one or more destination databases defined by the unified configuration; and
     reconciling the first and second combined transformed input data with the one or more destination database based on the one or more combined reconciliation rules.
2. The method of claim 1, further comprising automatically modifying the input data based on the validation of the input data to remove at least one validation error associated with the input data.
3. The method of claim 2, further comprising reporting the at least one validation error.
4. The method of claim 1, further comprising extracting the input data from one or more source databases based on one or more extraction rules.
5. The method of claim 4, further comprising generating the one or more extraction rules based on the one or more predicates of the unified configuration.
6. The method of claim 4, wherein the extracting the input data from the one or more source databases and the reconciling the transformed data with the destination database occur relative to each other in real-time.
7. The method of claim 4, wherein the one or more extraction rules includes information that identifies where the input data is stored.
8. The method of claim 1, further comprising: 
    generating one or more second reconciliation rules based on the one or more predicates of the unified configuration, the one or more second reconciliation rules associated with a second destination database defined by the unified configuration; and 
    reconciling the transformed data with the second destination database based on the one or more second reconciliation rules.
9. The method of claim 1, wherein the transforming the input data further comprises joining at least one part of the input data with at least one other part of the input data based on the one or more transformation rules.
10. The method of claim 1, wherein the transforming the input data further comprises merging at least one part of the input data with at least one other part of the input data based on the one or more transformation rules.
11. The method of claim 1, further comprising: 
    generating one or more post-transformation validation rules based on the one or more predicates of the unified configuration; and 
    validating the transformed data based on the one or more post-transformation validation rules.
12. The method of claim 1, further comprising merging the reconciled data with data stored on the destination database.
13. The method of claim 1, further comprising appending the reconciled data with data stored on the destination database.
14. The method of claim 1, wherein the input data comprises one or more table sets, one or more tables, one or more table fields, or any combination thereof.
15. The method of claim 1, wherein the destination database comprises an operational support system database, a healthcare system database, an information technology database, or any combination thereof.
16. A non-transitory computer readable storage medium including instructions, which when executed by a data processing apparatus causes the data processing apparatus to: 
    determine a unified configuration for a knowledge domain, the unified configuration comprising one or more predicates for one or more relationships between one or more system objects, the unified configuration being a single configuration file, the one or more predicates identifying a first system object and a second system object, a multiplicity of the relationship between the first system object and the second system object and one of a plurality of predetermined directions indicating a direction of input data between the first system object and the second system object, each system object including a primary key attribute that uniquely identifies the system object, the unified configuration further including one or more validation rules, transformation rules, reconciliation rules and the one or more predicates; generate the one or more validation rules based on the one or more predicates of the unified configuration; validate the input data based on the one or more validation rules; 
    generate the one or more transformation rules based on the one or more predicates of the unified configuration; transform first input data based on the one or more transformation rules, the first input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; 
    generate the one or more reconciliation rules based on the one or more predicates of the unified configuration, the one or more reconciliation rules associated with a destination database defined by the unified configuration; 
    reconciling the transformed data with the destination database based on the one or more reconciliation rules; generate one or more second transformation rules based on the one or more predicates of the unified configuration; 
    transform second input data based on the one or more second transformation rules, the second input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; 
    generate one or more combined transformation rules based on the one or more predicates of the unified configuration; transform the first and second transformed input data based on the one or more combined transformation rules, the first and second transformed input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; 
    generate one or more combined reconciliation rules based on the one or more predicates of the unified configuration, the one or more combined reconciliation rules associated with one or more destination databases defined by the unified configuration; and reconcile the first and second combined transformed input data with the one or more destination database based on the one or more combined reconciliation rules.
17. A system for declarative and unified data transition, the system comprising: at least one processor and a memory storing instructions that, when executed by the at least one processor, causes the at least one processor to: 
    determine a unified configuration for a knowledge domain, the unified configuration comprising one or more predicates for one or more relationships between one or more system objects, the unified configuration being a single configuration file, the one or more predicates identifying a first system object and a second system object, a multiplicity of the relationship between the first system object and the second system object and one of a plurality of predetermined directions indicating a direction of input data between the first system object and the second system object, each system object including a primary key attribute that uniquely identifies the system object, the unified configuration further including one or more validation rules, transformation rules, reconciliation rules and the one or more predicates; 
    generate the one or more validation rules based on the one or more predicates of the unified configuration;
    validate the input data based on the one or more validation rules; generate the one or more transformation rules based on the one or more predicates of the unified configuration;
    transform first input data based on the one or more transformation rules, the first input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; 
   generate the one or more reconciliation rules based on the one or more predicates of the unified configuration, the one or more reconciliation rules associated with a destination database defined by the unified configuration; reconciling the transformed data with the destination database based on the one or more reconciliation rules;
    generate one or more second transformation rules based on the one or more predicates of the unified configuration;
    transform second input data based on the one or more second transformation rules, the second input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; generate one or more combined transformation rules based on the one or more predicates of the unified configuration; transform the first and second transformed input data based on the one or more combined transformation rules, the first and second transformed input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; generate one or more combined reconciliation rules based on the one or more predicates of the unified configuration, the one or more combined reconciliation rules associated with one or more destination databases defined by the unified configuration; and
    reconcile the first and second combined transformed input data with the one or more destination database based on the one or more combined reconciliation rules.
18. The system of claim 17, wherein: the at least one processor is further configured to transform second input data based on the one or more transformation rules, the second input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; and the at least one processor is further configured to reconcile the second transformed data with the destination database based on the one or more reconciliation rules.
19. The system of claim 17, wherein the instructions that, when executed by the at least one processor, causes the at least one processor to generate one or more validation rules based on the one or more predicates of the unified configuration; and validate the input data based on the one or more validation rules.
20. The system of claim 19, wherein the at least one processor is further configured to automatically modify the input data based on the validation of the input data to remove at least one validation error associated with the input data.
21. The system of claim 20, wherein the at least one processor is further configured to report the at least one validation error.
22. The system of claim 17, wherein the instructions that, when executed by the at least one processor, further cause the at least one processor to extract the input data from one or more source databases based on one or more extraction rules.
23. The system of claim 22, wherein the instructions that, when executed by the at least one processor, further cause the at least one processor to generate the one or more extraction rules based on the one or more predicates of the unified configuration.
24. The system of claim 2, wherein the one or more extraction rules includes information that identifies where the input data is stored.
25. The system of claim 17, wherein: the at least one processor is further configured to generate one or more second reconciliation rules based on the one or more predicates of the unified configuration, the one or more second reconciliation rules associated with a second destination database defined by the unified configuration; and the at least one processor is further configured to reconcile the transformed data with the second destination database based on the one or more second reconciliation rules.
26. The system of claim 17, wherein the at least one processor is further configured to join at least one part of the input data with at least one other part of the input data based on the one or more transformation rules.
27. The system of claim 17, wherein the at least one processor is further configured to merge at least one part of the input data with at least one other part of the input data based on the one or more transformation rules.
28. The system of claim 17, wherein the at least one processor is further configured to modify at least one part of the input data based on the one or more transformation rules.
29. The system of claim 17, wherein the instructions that, when executed by the at least one processor, further cause the at least one processor to generate one or more post-transformation validation rules based on the one or more predicates of the unified configuration; and validate the transformed data based on the one or more post-transformation validation rules.
30. The system of claim 17, wherein the at least one processor is further configured to merge the reconciled data with data stored on the destination database.
31. The system of claim 17, wherein the at least one processor is further configured to append the reconciled data with data stored on the destination database.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 20 and 35, preambles of the claims recite a system, indicating physical structures.  However, bodies of the claims recite only module and engine components that are not defined within the specification as being specific physical structures, i.e., “a unified configuration module configured to …”, “a transformation rules engine configured to  …”, “a transformation module configured to …”, “a reconciliation rules engine configured to …” and  “a reconciliation module configured to …”; these components have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “module and engine” coupled with functional language “configured to”.  However, in order to successfully invoke the sixth paragraph, a three-prong test must be met. Namely, (1) the claim must use means-plus-function language or a term used as a substitute for “means” that is a generic placeholder; (2) the phrase “means” or the substitute term is modified by functional language; and (3) the phrase “means” or the substitute term is not modified by sufficient structure or material for performing the claimed function. While the above claims pass the first two prongs of the three prong test, they do not pass the third prong. There is no explicit recitation in the specification of any corresponding physical structures, material, or acts for the claimed function. The only "structure" for performing the functions in the above claims appears to be modules and engines (i.e. virtual structure, not physical structure). Therefore, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph has not been successfully invoked.  For that reason, claims 20 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor.

35 USC § 112(f) (Remarks)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 


As per claims 20 and 35, claim limitations “A system for declarative and unified data transition” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses non-structural term “for” coupled with functional language “declarative and unified data transition” without reciting sufficient structure to achieve the function.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Specification pages 16-17, paragraphs [0092] – [0098] and Figures 4, 5A and 5B).  

As per claims 36 and 37, Claim elements “A system comprising: means for determining, means for generating, means for transforming, means for reconciling", in the claims, have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “means for” coupled with functional languages “determining a unified configuration”, “generating one or more transformation rules”, “transforming input data”, “generating one or more reconciliation rules”,  and “reconciling the transformed data” without reciting sufficient structure to achieve the function.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Specification pages 16-17, paragraphs [0092] – [0098] and Figures 4, 5A and 5B).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 19 recites “A computer program product; it needs to be embodied on a non-transitory media for the program products functionality to be realized. The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are, at best, functional descriptive material per se.  Descriptive material can be characterized as either “functional descriptive material” or “non-functional descriptive material.”  Both types of “descriptive material” are non-statutory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759. 


Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-37 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 18, 19, 20, 35, 36 and 37
Independent claims 1, 19, 20 and 36 recite limitations of, 
determining a unified configuration for a knowledge domain, the unified configuration comprising one or more predicates for one or more relationships between one or more system objects, the unified configuration being a single configuration file; 
generating one or more transformation rules based on the one or more predicates of the unified configuration; 
transforming input data based on the one or more transformation rules, the input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; 
generating one or more reconciliation rules based on the one or more predicates of the unified configuration, the one or more reconciliation rules associated with a destination database defined by the unified configuration; and 
reconciling the transformed data with the destination database based on the one or more reconciliation rules.
 As drafted, claims 1, 19, 20 and 36, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, “a computer program product”, nothing in the claims elements precludes the steps from practically being performed in the mind. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components performing generic computer functions, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea; thus, the claims are not patent eligible. 

Independent claims 18, 35 and 37 recite limitations of, 
determining a unified configuration for a knowledge domain, the unified configuration comprising one or more predicates for one or more relationships between one or more system objects, the unified configuration being a single configuration file;
generating one or more transformation rules based on the one or more predicates of the unified configuration, the one or more transformation rules enabling transformation of input data, the input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration; and
generating one or more reconciliation rules based on the one or more predicates of the unified configuration, the one or more reconciliation rules associated with a destination database defined by the unified configuration and enabling reconciliation of the transformed data with the destination database.
As drafted, claims 18, 35 and 37, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claims elements precludes the steps from practically being performed in the mind. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea; thus, the claims are not patent eligible. 

Claims 2-17 and 21-34
The limitations as recited in claims 2-17 and 21-34 are simply describe the concepts of declarative and unified data transition.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-17 and 21-34 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-28 and 31-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mamou, Publication No. US 2006/0010195, and further in view of Govindugari, Publication No. US 2004/0083199.

Regarding claim 1, Mamou discloses , A computer implemented method for declarative and unified data transition, the method comprising:
determining a unified configuration for a knowledge domain, the unified configuration comprising one or more predicates for one or more relationships between one or more system objects (e.g. the “mapping function” within “the data integration platform” is considered as “one or more predicates for one or more relationships between one or more system objects”, Mamou: see [0034] and [0278]), the unified configuration being a single configuration file (e.g. Referring to FIG. 64A, a high level schematic view of an architecture depicts how a plurality of services may be combined to operate as an integrated application [considered as an unified configuration since it comprises mapping function for relationship(s) between object(s)] that unifies development, deployment, operation, and life-cycle management of a data integration solution . The unification of data integration tasks into a single platform [considered as a single configuration file since the data integration platform stores data or other information, as well as any files or file types for maintaining structured or unstructured data used in any operating systems], Mamou: [0042]], e.g. a platform 2300 in Fig. 23, Mamou: [0281], [0390]); 
generating one or more transformation rules based on the one or more predicates of the unified configuration (e.g. “mapping function” [as predicate(s)] is/are used to formulate transformation and business rules, Mamou: See Fig. 21, [0035], [0275] and [0278]); 
transforming input data based on the one or more transformation rules (e.g. data residing in data sources are transformed and transformation rules are formulated and used for transforming data, Mamou: See [0200] and [0278]), the input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration (e.g. the data transformation rules use definitions of data objects as inputs in which definitions of data objects teaches relations between objects, Mamou: See [0278]); 
generating one or more reconciliation rules based on the one or more predicates of the unified configuration, the one or more reconciliation rules associated with a destination database defined by the unified configuration (e.g. a data reconciliation module is provided for joining records from product databases to creating master records which is the destination database, Mamou: See Fig. 94 and [0453]); and 
Mamou does not explicitly disclose: reconciling the transformed data with the destination database based on the one or more reconciliation rules.
Govindugari teaches: reconciling the transformed data with the destination database based on the one or more reconciliation rules (e.g. validated source is transformed in according to transformation rule and the transformed data is then validated according to validation rules in which the data validation is a data reconciliation and further, a real-time data reconciliation between semantic differences and data transformation is also performed, Govindugari: Fig. 5 and [0185]).
               It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention was made to combine the teaching of Mamou with Govindugari reference by applying some thorough data validation before and after data transformation of Govindugari‘s teaching for facilitating automatic document transformation to Mamou’s system for data integration via extraction, transformation and loading because the combined teaching would have facilitated and improved Mamou’s methods and systems deploying data integration functions to achieve the said goal.

Regarding claim 2, Mamou further discloses: 
transforming second input data based on the one or more transformation rules (e.g. data residing in data sources are transformed and transformation rules are formulated and used for transforming data, Mamou: See [0200] and [0278]), the second input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration (e.g. the data transformation rules use definitions of data objects as inputs in which definitions of data objects teaches relations between objects, Mamou: See [0278]); and 
Mamou does not explicitly disclose: reconciling the second transformed data with the destination database based on the one or more reconciliation rules.
Govindugari teaches: reconciling the second transformed data with the destination database based on the one or more reconciliation rules (See Fig. 5 and [0185], validated source is transformed in according to transformation rule and the transformed data is then validated according to validation rules in which the data validation is a data reconciliation and further, a real-time data reconciliation between semantic differences and data transformation is also performed).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention was made to combine the teaching of Mamou with Govindugari reference by applying some thorough data validation before and after data transformation of Govindugari‘s teaching for facilitating automatic document transformation to Mamou’s system for data integration via extraction, transformation and loading because the combined teaching would have facilitated and improved Mamou’s methods and systems deploying data integration functions to achieve the said goal.

Regarding claim 3, Mamou further discloses: 
generating one or more validation rules based on the one or more predicates of the unified configuration (e.g. create data validation rules, Mamou: [0277] based on a validation table function provided by the data integration platform, Mamou:[0037] Wherein, the data integration platform is considered as an unified configuration since it comprises mapping function for relationship(s) between object(s)] that unifies development, deployment, operation, and life-cycle management of a data integration solution ); and validating the input data based on the one or more validation rules (see Mamou: [0238]–[0248], e.g. data Validation); and
validating the input data based on the one or more validation rules (see Mamou: [0238]–[0248], e.g. data Validation).

Regarding claim 4, Mamou further discloses, automatically modifying the input data based on the validation of the input data to remove at least one validation error associated with the input data (see Mamou: [0249]-[0260]).

Regarding claim 5, Mamou further discloses, extracting the input data from one or more source databases based on one or more extraction rules (see Mamou: [0208] and Fig. 5).

Regarding claim 6, Mamou further discloses, generating the one or more extraction rules based on the one or more predicates of the unified configuration (see Mamou: [0208] and Fig. 5).

Regarding claim 7, Mamou further discloses,  wherein the extracting the input data from the one or more source databases and the reconciling the transformed data with the destination database occur relative to each other in real-time or substantially in real-time (see Mamou: [0273]).

Regarding claim 8, Mamou further discloses:
generating one or more second reconciliation rules based on the one or more predicates of the unified configuration, the one or more second reconciliation rules associated with a second destination database defined by the unified configuration (e.g. a data reconciliation module is provided for joining records from product databases to creating master records which is the destination database, Mamou: See Fig. 94 and [0453]); and
Mamou does not explicitly disclose: reconciling the transformed data with the second destination database based on the one or more second reconciliation rules.
Govindugari teaches: reconciling the transformed data with the second destination database based on the one or more second reconciliation rules (e.g. validated source is transformed in according to transformation rule and the transformed data is then validated according to validation rules in which the data validation is a data reconciliation and further, a real-time data reconciliation between semantic differences and data transformation is also performed, Govindugari: Fig. 5 and [0185]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention was made to combine the teaching of Mamou with Govindugari reference by applying some thorough data validation before and after data transformation of Govindugari‘s teaching for facilitating automatic document transformation to Mamou’s system for data integration via extraction, transformation and loading because the combined teaching would have facilitated and improved Mamou’s methods and systems deploying data integration functions to achieve the said goal.

Regarding claim 9, Mamou further discloses, wherein the transforming the input data further comprises joining at least one part of the input data with at least one other part of the input data based on the one or more transformation rules (see Mamou: [0221]).

Regarding claim 10, Mamou further discloses,  wherein the transforming the input data further comprises merging at least one part of the input data with at least one other part of the input data based on the one or more transformation rules (see Mamou: [0376]).

Regarding claim 12, Mamou further discloses, merging the reconciled data with data stored on the destination database (see Mamou: [0376]-[0377]).

Regarding claim 13, Mamou further discloses, appending the reconciled data with data stored on the destination database (see Mamou: [0203]).

Regarding claim 14, Mamou further discloses, wherein the input data comprises one or more table sets, one or more tables, one or more table fields, or any combination thereof

Regarding claim 15, Mamou further discloses, wherein the destination database comprises an operational support system database, a healthcare system database, an information technology database, or any combination thereof (see Mamou: [0214]).

Regarding claim 16, Mamou further discloses:
generating one or more second transformation rules based on the one or more predicates of the unified configuration (e.g. a data reconciliation module is provided for joining records from product databases to creating master records which is the destination database, Mamou: See Fig. 94 and [0453]); 
transforming second input data based on the one or more second transformation rules (e.g. data residing in data sources are transformed and transformation rules are formulated and used for transforming data, Mamou: See [0200] and [0278]), the second input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration (e.g. the data transformation rules use definitions of data objects as inputs in which definitions of data objects teaches relations between objects, Mamou: See [0278]); 
generating one or more combined transformation rules based on the one or more predicates of the unified configuration (e.g. objects are move to workspace for laying out transformation steps and a map designer used to formulate transformation and business rules, Mamou: See Fig. 21, [0198], [0199] and [0275] and [0278]); and 
transforming the first and second transformed input data based on the one or more combined transformation rules (e.g. data residing in data sources are transformed and transformation rules are formulated and used for transforming data, Mamou: See [0200] and [0278]), the first and second transformed input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration (e.g. the data transformation rules use definitions of data objects as inputs in which definitions of data objects teaches relations between objects, Mamou: See [0198], [0199] and [0278]).

Regarding claim 17, Mamou further discloses:
generating one or more combined reconciliation rules based on the one or more predicates of the unified configuration, the one or more combined reconciliation rules associated with one or more destination databases defined by the unified configuration (e.g. a data reconciliation module is provided for joining records from product databases to creating master records which is the destination database, Mamou: See Fig. 94 and [0453]); and
Mamou does not explicitly disclose: reconciling the first and second combined transformed input data with the one or more destination database based on the one or more combined reconciliation rules.
Govindugari teaches:  reconciling the first and second combined transformed input data with the one or more destination database based on the one or more combined reconciliation rules (e.g. validated source is transformed in according to transformation rule and the transformed data is then validated according to validation rules in which the data validation is a data reconciliation and further, a real-time data reconciliation between semantic differences and data transformation is also performed, Govindugari: Fig. 5 and [0185]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention was made to combine the teaching of Mamou with Govindugari reference by applying some thorough data validation before and after data transformation of Govindugari‘s teaching for facilitating automatic document transformation to Mamou’s system for data integration via extraction, transformation and loading because the combined teaching would have facilitated and improved Mamou’s methods and systems deploying data integration functions to achieve the said goal.


Regarding claim 18, Mamou discloses, A computer implemented method for declarative and unified data transition, the method comprising:
determining a unified configuration for a knowledge domain, the unified configuration comprising one or more predicates for one or more relationships between one or more system objects, the unified configuration being a single configuration file (e.g. The semantic identifier, is a unique identifier for an item, identify the item based on the item's attributes, the item's physical location, the relationship of the item with one or more other items, such as in a hierarchy, or the like. The item may be an object, class, attribute, data item, data model, metadata model, model, definition, identity, structure, language, mapping, relationship, instance or other item or concept, including another semantic identifier; thus, the item is interpreted as a knowledge domain, Mamou: see Figs. 52-54B and [0372]-[0375]);
generating one or more transformation rules based on the one or more predicates of the unified configuration (e.g. objects are move to workspace for laying out transformation steps and a map designer used to formulate transformation and business rules, Mamou: See Fig. 21 and [0275] and [0278]), the one or more transformation rules enabling transformation of input data (e.g. data residing in data sources are transformed and transformation rules are formulated and used for transforming data, Mamou: See [0200] and [0278]), the input data comprising information associated with the one or more system objects, the one or more relationships between the one or more system objects, or any combination thereof defined by the unified configuration (e.g. the data transformation rules use definitions of data objects as inputs in which definitions of data objects teaches relations between objects, Mamou: See [0278]); and
generating one or more reconciliation rules based on the one or more predicates of the unified configuration, the one or more reconciliation rules associated with a destination database defined by the unified configuration (e.g. a data reconciliation module is provided for joining records from product databases to creating master records which is the destination database, Mamou: See Fig. 94 and [0453]) and
Mamou does not explicitly disclose: enabling reconciliation of the transformed data with the destination database.
Govindugari teaches: enabling reconciliation of the transformed data with the destination database (e.g. validated source is transformed in according to transformation rule and the transformed data is then validated according to validation rules in which the data validation is a data reconciliation and further, a real-time data reconciliation between semantic differences and data transformation is also performed, Govindugari: Fig. 5 and [0185]).
               It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention was made to combine the teaching of Mamou with Govindugari reference by applying some thorough data validation before and after data transformation of Govindugari‘s teaching for facilitating automatic document transformation to Mamou’s system for data integration via extraction, transformation and loading because the combined teaching would have facilitated and improved Mamou’s methods and systems deploying data integration functions to achieve the said goal.


Claim 19 recites A computer program product, tangibly embodied in an information carrier, the computer program product including instructions being operable to cause a data processing apparatus to perform method steps as recited in the method claim 1.  Therefore, claim 19 is rejected along the same rationale that rejected claim 1 respectively.

Claim 20-29 and 31-34 recite a system for declarative and unified data transition comprising steps as recited in the method claims 1-6, 8-10, 12-13 and 16-17.  Therefore claims 20-29 and 31-34 rejected along the same rationale that rejected claims 1-6, 8-10, 12-13 and 16-17 respectively.

Claim 35 recites a system for declarative and unified data transition comprising steps as recited in the method claim 18.  Therefore, claim 35 is rejected along the same rationale that rejected claim 18 respectively.

Claim 36 recites a system for declarative and unified data transition comprising steps as recited in the method claim 1.  Therefore, claim 36 is rejected along the same rationale that rejected claim 1 respectively.

Claim 37 recites a system for declarative and unified data transition comprising steps as recited in the method claim 18.  Therefore, claim 37 is rejected along the same rationale that rejected claim 18 respectively.

Claims 11 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mamou, in view of Govindugari, and further in view of Minton et al., Publication No. US 2005/0165789 (hereinafter “Minton”).

Mamou in view of Govindugari does not explicitly disclose claims 11 and 30:

Regarding claim 11, Minton teaches:
generating one or more post-transformation validation rules based on the one or more predicates of the unified configuration (e.g. post-processing rules for validating and transforming the extracted data, Minton: [0051]); and 
validating the transformed data based on the one or more post-transformation validation rules (e.g., rules test that the extracted data meet certain criteria, Minton: [0051]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention was made to combine the teaching of Mamou with Govindugari reference to include post-processing rules as taught by Minton to provide flexible and intelligent network navigation and information extraction.

Claim 30 recites the system comprising steps as recited in the method claim 11.  Therefore, claim 30 rejected along the same rationale that rejected claim 11 respectively.



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        




/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        11/2/2022